
	

115 S2658 IS: Protecting Newborns from Opioids Act
U.S. Senate
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2658
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2018
			Mr. Nelson (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for systematic data collection, analysis, and
			 epidemiological research regarding neonatal abstinence syndrome.
	
	
		1.Short title
 This Act may be cited as the Protecting Newborns from Opioids Act.
 2.Neonatal abstinence syndrome research and surveillanceTitle III of the Public Health Service Act is amended by inserting after section 317L–1 (42 U.S.C. 247b–13a) the following:
			
				317L–2.Neonatal abstinence syndrome research and surveillance
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention (referred to in this section as the Director), shall—
 (1)award grants to States to create or improve surveillance systems for neonatal abstinence syndrome, and analyze the data collected through such State systems; and
 (2)conduct research on the prevention, factors surrounding, and health outcomes of neonatal abstinence syndrome.
						(b)NAS surveillance
 (1)State grant programTo provide support to States receiving grants under subsection (a)(1), the Secretary shall (directly or through grants or cooperative agreements to public and nonprofit private entities)—
 (A)cooperate with and assist States in implementing a State-wide surveillance system to rapidly determine the incidence and prevalence of neonatal abstinence syndrome;
 (B)include demographics and other information, such as race, ethnicity, geographic location, and family history;
 (C)provide technical assistance to States to improve identification of neonatal abstinence syndrome; (D)ensure a pathway for data sharing between States and the Centers for Disease Control and Prevention; and
 (E)ensure that data collection is consistent with applicable State and Federal privacy laws. (2)CDC researchThe Director shall—
 (A)collect data on neonatal abstinence syndrome that States gather using grant funds under subsection (a)(1);
 (B)conduct analysis of such data to identify national trends; and (C)issue public reports on such analysis.
 (c)NAS researchIn carrying out subsection (a)(2), the Secretary shall conduct new studies, or capitalize on existing studies, to research—
 (1)long-term physical, educational, and neu­ro­de­vel­op­ment­al outcomes of children affected by neonatal abstinence syndrome;
 (2)the prevalence of, and reasons for, opioid use among women who are pregnant or may become pregnant; and
 (3)the comparative effectiveness of available treatment protocols for infants affected by neonatal abstinence syndrome.
 (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2019 through 2023..
